For the Haitian delegation, the assumption of the presidency
of the General Assembly by, for the first time ever, a
representative of the Caribbean is a source of pride and
satisfaction. I should like to convey to you, Mr. President,
the warm congratulations of the President, the Government
and the people of the Republic of Haiti on your unanimous
election and their best wishes for success in your
endeavours. Your selection is undoubtedly a manifestation
of the well-founded acknowledgement of your eminent
personal qualities and rich diplomatic experience, and also
attests to the growing role of your country, the Republic of
Guyana, in international relations.
I wish also to congratulate your predecessor, Mr.
Stoyan Ganev of Bulgaria, who successfully directed the
Assembly’s work at its forty-seventh session.
This is also an opportunity for me to express our
profound appreciation to the Secretary-General, Mr. Boutros
Boutros-Ghali, for his remarkable efforts in the cause of
peace and for the new dynamics that he has stamped on the
Organization.
As the century draws to a close, history is being made
at a remarkable pace. Every day there are important events
that put international life on a new course because of the
profound impact they have on the destiny of peoples. It
seems to us that, at the dawn of the third millennium, the
world is seeking new direction. Respect for the person, the
need for democracy and fundamental freedoms and the
climate of peace to which peoples throughout the world
aspire: these concepts are taking concrete form in major
events that attract our attention today. In the search for a
new dimension to give to peace, leaders in various parts of
the world have begun a dialogue that, in the past, was
thought impossible.
This is the case in the Middle East, where, after
decades of hostility, Israelis and Palestinians have embarked
on the path to a historic rapprochement, which we hope will
be of benefit to the two peoples and the entire region.
Forty-eighth session - 11 October l993 9
Likewise, recent developments in South Africa -
notably the establishment of the Transitional Executive
Council and the announcement that free elections are to be
held on 27 April 1994 on the basis of universal suffrage -
signal the long-awaited building of a multi-racial, democratic
and united society.
Following two decades of civil war, Cambodia is at last
experiencing a period of peace. This has made possible the
holding of democratic general elections and the
establishment of a legitimate Government.
After 12 years of armed conflict, El Salvador, with the
signing of the Mexico Agreements, is moving towards the
consolidation of peace.
We must note that, in all continents, considerable
progress is being made in the search for peace, although the
existence of hotbeds of tension of all types - fuelled by,
among other factors, racial, ethnic, tribal or clan
differences - indicates that dialogue, which alone can ensure
harmonious human coexistence, is not always achieved
spontaneously.
The United Nations has played a decisive role in the
mediation aimed at securing a negotiated settlement of these
crises. We support the Secretary-General’s sustained efforts
to contribute to the process of bringing peace to these
peoples, whose pain, privation and distress resonate deeply
in the hearts of the Haitian people. There is no doubt that
the concepts of preventive diplomacy, maintenance of peace,
restoration of peace and peace building that are developed in
the Secretary-General’s "Agenda for Peace" are guiding
principles for this Organization in its action to guarantee
international peace and security.
But, in order to meet the diverse challenges confronting
it and to respond to the expectations placed in it, the United
Nations must adapt to a new reality and must have adequate
means to do so. In this context, the Haitian delegation
supports the process of reform and restructuring aimed at
increasing the Organization’s effectiveness. We believe that
United Nations activities in the field of economic and social
development should be given at least as much attention as
that accorded to peace-keeping operations.
Unquestionably, the "Agenda for Peace" provides the
Organization with a point of reference, which enables us to
approach the problems of peace in a global environment that
is in a state of change and compels us to reflect on the
question of what constitutes the very foundations of peace.
Some say that peace is indissociably related to democracy
and development. We share this view. Without peace, there
can be no development, and, without development and
respect for human rights, one cannot expect social peace.
My Government, which was established as a result of
the Governors Island Agreements, believes that the
fundamental principles proclaimed in the Universal
Declaration of Human Rights and in the Haitian Constitution
should be constantly in our minds, motivating us to provide
all the better for the well-being of our people.
For two years the Haitian people has been waging an
earnest and constant struggle for the restoration of
democracy in Haiti and of the fundamental rights that were
stolen from it in the coup d’état of 30 September 1991.
Today, thanks to the constant support of the international
community, we are on the eve of turning this painful page
in the history of our country. In this respect, we should like
to express warm thanks to the Special Envoy of the United
Nations Secretary-General and the Organization of American
States for his inestimable achievement. We hope that we
shall be able to continue to cooperate with him towards
securing a definitive settlement of the Haitian crisis.
As members know, the Governors Island Agreement
was signed on 3 July 1993. That instrument sets the
modalities for the restoration of constitutional order and
democracy in Haiti.
On 30 August a Prime Minister, chosen in accordance
with our Constitution, took office, and a consensus
Government was established. The economic measures that
had been adopted by the Security Council were suspended,
and they will be lifted definitively at the end of the
transitional process. Technical assistance, to strengthen the
institutions and to consolidate democracy, is taking shape
through the United Nations Mission in Haiti, which is
already beginning to be deployed.
With a view to fostering national reconciliation,t h e
President of the Republic has granted an amnesty in respect
of political offences committed during the period of the coup
d’état.
Other steps remain to be taken before October 30, when
His Excellency Mr. Jean-Bertrand Aristide, the
democratically elected President, returns to Haiti to take up
again the mandate conferred upon him by the Haitian people.
None the less, recent events, characterized by an
upsurge of violence, greatly discredit the political will of the
other party to respect scrupulously all the terms of the
Governors Island Agreement and the New York Pact. Just
a few hours ago, armed groups demonstrated at Port-au-
10 General Assembly - Forty-eighth session
Prince to oppose the arrival of the members of the technical
mission of the United Nations. The national radio station
was under assault by armed individuals manifestly opposed
to a peaceful settlement of the crisis. Such behaviour clearly
jeopardizes the success of the Governors Island Agreement.
The setting up of such institutionalized mechanisms of
violence and intimidation by factions opposing the
establishment of democracy and the growing number of
human-rights violations worry us, because they reveal the
deliberate bad faith of institutions whose function it is
precisely to safeguard security and our citizens’ exercise of
their rights.
Aware that this situation cannot go on, we send out
from this rostrum a sincere appeal to all those who wish in
good will to build a better life today and a better future for
the children of Haiti and to give to our country an
opportunity to renew its path of progress. We also appeal to
the international community to maintain its pressure so that
the minority forces opposing the democratic aspirations of
the Haitian people will find themselves completely isolated
and so that they will have no choice other than dialogue and
reconciliation.
The return of constitutional order in Haiti is part of the
genuine international political plan for which we have
fought, and it symbolizes at the same time an effort for a
democratization process in Haiti and, at the world level, the
triumph of law, supported by the moral solidarity of the
international community.
The free and honest elections of 16 December 1990,
which brought President Jean-Bertrand Aristide to power,
represent the country’s first democratic experience since its
independence, the first application of the Haitian
Constitution of 1987 and, above all, the first step towards
guaranteeing the rights of the citizen. Our experiences over
the past two years have convinced us that the protection of
democracy and fundamental rights is a cause that transcends
our national borders and takes on an international dimension.
The return of constitutional order in Haiti will be a
victory of the State and the rule of law over totalitarianism
and imposture, an ongoing struggle that unites us all and
makes it possible for us to confront those who jeopardize
peace.
We know that in the absence of democracy and,
therefore, in the absence of the institutions and structures of
the rule of law, the protection of human rights would be
quixotic and ineffectual, especially in my country. This
democracy requires real participation, pluralistic and
transparent. This democracy, in our view, cannot mean only
the holding of periodic elections; it means, rather, a
collective way of life in an adapted economy.
The invaluable support of the international community
will make possible the return of constitutional order in my
country, and we shall apply all our national resources to the
construction of a State where the rule of law genuinely
prevails, a State that does not content itself merely with
guaranteeing public freedoms, but that also seeks to promote
equality and solidarity. This is the challenge we shall try to
meet, because we firmly believe that a State in which all its
children cannot live because of dictatorship and barbarism is
unacceptable at the dawning of the twenty-first century.
The political stakes the international community must
face are compounded by economic, social and cultural
challenges. Poverty, ignorance and the scourge of disease
are still negative factors threatening the very cohesion of
States and continuing to cause gross imbalances in the
countries of the South, especially the least developed among
them. An unbridled imitation of Western models has led
some countries to ignore almost completely the value of
their heritage of creativity and wisdom and their enterprising
spirit. The result is the absence of a cultural dimension of
development and a lack of participation by an important
sector of their societies: the most impoverished sector,
which is unable to protest, or to protect its own interests, a
sector made up especially of women, children and the
masses of disenfranchised poor.
Efforts have been made at the national, regional and
international levels. A certain amount of progress has been
achieved. In spite of all that, the values proposed -
entrepreneurship, growth, profit and so on - remain
inaccessible to the great majority of people living in the
countries of the South. This poses a grave threat to one of
the very cornerstones of human rights: the right to
development.
Day by day the world is becoming increasingly
interdependent and, in a sense, increasingly integrated. We
are confronting a profound transition that promises to be
complex and hazardous. We must do our best so that this
globalization, this world economy, will not further widen the
gap between North and South. The absence of an equitable
system is being felt increasingly. The South remains in a
position of subordination and dependence which prevents it
from managing this new world order well. Global initiatives
are indeed necessary. As we approach the twenty-first
century a profound reform of the international system,
particularly in the fields of trade, finance and technology,
has become vitally important. I do mean profound reform,
Forty-eighth session - 11 October l993 11
a reform that will bring about a restructured dialogue
between North and South; a reform that will lead to viable
and sustainable economic growth for the countries of both
North and South, a growth which will be measured not only
by growth in gross national product but also by certain social
and political achievements; the access by all without any
discrimination to fundamental services such as food, health-
care, housing and appropriate education; and access to a
democratic form of government and effective system of
justice to protect all the people.
Lasting, bold and courageous solutions must be found
if we truly want to lift the barriers that prevent the economic
development of the group of countries to which we belong.
The questions of debt, delays in the flow of technology,
of capital, and of direct investment to the countries of the
South, the constant decline in the prices of commodities,
worsening access to markets and deterioration in the terms
of trade are all questions that need to be discussed seriously
by the international community if we are to arrive at a better
balanced, new international economic order.
The Republic of Haiti, which over the past two years
has experienced a situation that the Security Council
described as unique and exceptional, is now at a crossroads.
In order to restore the process of democracy and the rule of
law in the country the population of Haiti and its legitimate
Government have made enormous sacrifices. These
sacrifices, together with a long history of corruption, denial
of rights, and plundering, have led to disaster at the
economic, social and environmental levels. Whole sectors
of national production have been destructured and the
environment has been dramatically affected. The social cost
of a return to democracy is extremely high and has therefore
in advance jeopardized all future endogenous development
efforts.
That is why we ask for the unfailing support and
backing of the international community, which, we feel,
should in the short-, medium- and long-term involve
substantial, increased and strengthened technical and
financial cooperation.
The time has come to transform the vast upsurge of
solidarity which we have seen in the course of the past two
years, into a powerful, concerted effort at open, fruitful and
substantially enhanced cooperation.
The Organization, better than anyone, is aware of the
breadth of the challenges today confronting the Government
of Haiti. It would be futile to hope for a strengthening of
the rule of law, which remains our priority objective, if we
are not able rapidly to alleviate the enormous distress facing
the overwhelming majority of the Haitian people.
We want to be assured that today as in the past the
Organization will continue to stand by us at this crucial
stage, as a result of which socio-economic conditions should
be substantially improved in a Haiti that is reconciled with
itself and in which rights and freedoms flourish.
While we recognize that no price can be placed on
peace we do believe that it requires dialogue and
reconciliation, without which the process of transition cannot
lead to lasting democracy.
The fashioning of a new world has been the shared
responsibility of us all since the founding of the
Organization in 1945. At the San Francisco Conference the
Haitian delegation, imbued with the historic responsibility of
being the first black republic in the world, had understood,
above and beyond the inspiration of the day which led to the
establishment of the United Nations, that the Organization
represented an opportunity not only for our island nation but
also for all responsible countries that would join this
community of nations.
We want to take this opportunity to extend a warm
welcome to the new Member States and we hope that the ad
hoc committee which is to study the question of Taiwan will
find a solution that is satisfactory to all the parties
concerned, in keeping with the fundamental principles of
international law.
Let us take the tremendous opportunity being given to
us today to build the new world that generations of men and
women are awaiting; let us take this opportunity to help each
other by establishing a continuous dialogue between North
and South in order to find urgent responses and solutions to
the problem of underdevelopment and poverty, that ailment
of our century which has shaken mankind. May dialogue
become our password.
